Citation Nr: 0825661	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a detached retina of the right eye.  






ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service in the Marines from 
October 1980 to August 1986 and additional service in the 
Arizona National Guard from March 2004 to November 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran withdrew his request for a hearing in September 
2007.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran asserts that he injured his right eye during 
inactive duty training (INACDUTRA) in the Arizona National 
Guard in April 2004 or thereabouts.  Medical records from the 
Arizona National Guard confirm he suffered a retinal 
detachment and had two surgeries in May 2004.  He was 
eventually medically discharged due to his eye disability.  
However, no specific dates were provided in response to the 
RO's March 2006 request that the Arizona National Guard 
verify his periods of service and provide all dates when he 
was on active duty for training (ACDUTRA) and INACDUTRA.  
Therefore, the full extent of his military service has not 
been verified.  The medical evidence of record shows that his 
eye disability may have occurred while he was on INACDUTRA.  
But to decide his claim, the Board needs clarification of the 
exact times when he was on ACDUTRA and INACDUTRA from March 
2004 to November 2005.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's Arizona National 
Guard service personnel records and any 
other records that would show the 
specific dates he served on ACDUTRA and 
INACDUTRA from March 2004 to November 
2005.  All attempts to obtain this 
evidence, including contacting the 
appropriate Adjutant General, must be 
documented in the claims file.  If, after 
making reasonable efforts to obtain these 
records, they cannot be obtained, the 
veteran must be notified and 
(a) the specific records that cannot be 
obtained must be identified; (b) the 
efforts that were made to obtain these 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claims must be noted.  The 
veteran must then be given an opportunity 
to respond.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




